OPINION OF THE COURT
Per Curiam.
Edward W. Reckdenwald has submitted an affidavit dated *296October 14, 1998, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9).
In his affidavit, Mr. Reckdenwald acknowledges that he is currently the subject of an investigation by the Grievance Committee for the Tenth Judicial District into allegations of professional misconduct. Mr. Reckdenwald admitted that he failed to cooperate with the Grievance Committee with respect to nine complaints. He expressed his awareness of the pending charges, averred that his resignation was freely and voluntarily tendered and that he was not being subjected to coercion or duress by anyone.
Mr. Reckdenwald has discussed his decision to resign with his attorney, as well as other persons whose advice and counsel he respects. He was fully aware of the implications of submitting his resignation, including the fact that he is barred from seeking reinstatement as an attorney for at least seven years.
Mr. Reckdenwald acknowledged his inability to successfully defend himself on the merits of any disciplinary charges which have been initiated against him by the Grievance Committee based upon the facts and circumstances of professional misconduct as set forth herein.
Mr. Reckdenwald’s resignation was submitted subject to any application which the Grievance Committee might make for an order directing him to make restitution and to reimburse the Lawyers’ Fund for Client Protection. He acknowledged the continuing jurisdiction of the Court to make such an order and specifically waived the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the resignation as tendered. Inasmuch as the proffered resignation comports with all appropriate Court rules, he is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Rosenblatt, Miller, O’Brien and Copertino, JJ., concur.
Ordered that the resignation of Edward W. Reckdenwald is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Edward W. Reckdenwald is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Edward W. Reckdenwald shall comply with this Court’s rules governing the conduct of disbarred, sus*297pended and resigned attorneys. (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Edward W. Reckdenwald is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.